IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00079-CV

JAMES E. BRACKENS, ET AL,
                                                         Appellant
v.

TRITON ENERGY LIMITED,
TENISON OIL COMPANY,
HESS CORPORATION,
                                                         Appellees



                           From the 87th District Court
                             Freestone County, Texas
                             Trial Court No. 10-025B


                          MEMORANDUM OPINION


      Appellants have filed an unopposed motion to dismiss their appeal in this

matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not prevent the

parties from seeking relief to which they would otherwise be entitled. The motion is

granted, and the appeal is dismissed.
                                      AL SCOGGINS
                                      Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed December 6, 2012
[CV06]




Brackens v. Triton Energy Limited                   Page 2